        Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 1 of 26




Jason M. Tangeman, WSB No. 6-3082
NICHOLAS & TANGEMAN, LLC
P.O. Box 928; 170 N. 5th St.
Laramie, WY 82073
(307) 742-7140
jtangeman@wyolegal.com
Attorneys for Defendant

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF WYOMING


RIA R SQUARED, INC.,                      )     Case No. 21-CV-125-S
a Delaware corporation                    )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )
                                          )
PAUL D. MCCOWN, and                       )
MCCOWN ENTERPRISES, LLC,                  )
                                          )
       Defendants.                        )

DEFENDANTS’ ANSWERS AND AFFIRMATIVE DEFENSES TO COMPLAINT

       Defendant, Paul D. McCown and McCown Enterprises, LLC, hereby submit their

answers and affirmative defenses to Plaintiff Ria R Squared, Inc., a Delaware Corporation,

Complaint and Request for Immediate Injunctive Relief filed on June 22, 2021, answering

as follows:

       As to the majority of paragraphs of the Complaint as referenced below Defendants

assert the privilege against self-incrimination as provided by the Fifth Amendment of the

United States Constitution and Art 1, Sec. 11 of the Wyoming Constitution, and its

interpretative case law. Defendant McCown is currently under a criminal investigation by

the United States Attorney’s Office for the District of Wyoming and is a “target” of said


                              Defendants’ Answer to Complaint
                                       Page 1 of 26
        Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 2 of 26




investigation.     Therefore, Defendants’ assertion of privilege is substantively valid.

Defendants have not waived the privilege.

       Further, Plaintiff’s Claim III “Piercing the Corporate Veil” attempts to remove the

protection of the corporate veil and impute personal liability to Mr. McCown. As such,

assertion of the privilege as to Defendant McCown Enterprises, LLC is proper and lawful

at this time.

       Failure to timely assert a Fifth Amendment privilege in a civil matter may act as a

waiver. As such, assertion of said privilege in response to a civil Complaint is timely and

proper. That being said, assertion of a Fifth Amendment privilege against incrimination is

not an admission of wrongdoing as a matter of law and therefore relevant allegations

referenced with specificity below are denied at this time. Defendants reserve the right to

amend this Answer pending outcome of the criminal investigation and potential, formal

criminal proceedings.

                               NATURE OF THE ACTION

       1.        As to paragraph No. 1 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       2.        As to paragraph No. 2 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

                             Defendants’ Answer to Complaint
                                      Page 2 of 26
        Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 3 of 26




       3.     As to paragraph No. 3 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       4.     As to paragraph No. 4 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

                                     THE PARTIES


       5.     Defendants admit the allegations in paragraph No. 5 of the Complaint.

       6.     Defendants admit the allegations in paragraph No. 6 of the Complaint.

       7.     Defendants admit McCown Enterprises, LLC is a registered Wyoming

Limited Liability Company. Defendants deny all remaining allegations in paragraph No.

7 of the Complaint.


                            JURISDICTION AND VENUE

       8.     Defendants admit the allegations in paragraph No. 8 of the Complaint.

       9.     Defendants admit the allegations in paragraph No. 9 of the Complaint.

       10.    Defendants admits/ denies the allegations in paragraph No. 10 of the

Complaint.

       11.    Defendants admit Venue is proper but assert the privilege against self-

incrimination as provided by the Fifth Amendment of the United States Constitution and

                            Defendants’ Answer to Complaint
                                     Page 3 of 26
        Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 4 of 26




Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law and therefore

deny the remaining allegations of paragraph No. 11

                                    BACKGROUND

       12.    Defendants are without sufficient information to admit or deny the

allegations in paragraph No. 12 of the Complaint and therefore deny the same.

       13.    As to paragraph No. 13 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       14.    As to paragraph No. 14 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       15.    As to paragraph No. 15 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       16.    As to paragraph No. 16 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       17.    As to paragraph No. 17 of the Complaint Defendants assert the privilege

                            Defendants’ Answer to Complaint
                                     Page 4 of 26
        Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 5 of 26




against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       18.    As to paragraph No. 18 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       19.    As to paragraph No. 19 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       20.    As to paragraph No. 20 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       21.    As to paragraph No. 21 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       22.    As to paragraph No. 22 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

                            Defendants’ Answer to Complaint
                                     Page 5 of 26
        Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 6 of 26




and therefore deny the same.

       23.    As to paragraph No. 23 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       24.    As to paragraph No. 24 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       25.    As to paragraph No. 25 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same. This Answer applies to all subparts of Paragraph No. 25 of

the Complaint included 25a – 25d.

       26.    As to paragraph No. 26 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       27.    As to paragraph No. 27 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

                            Defendants’ Answer to Complaint
                                     Page 6 of 26
        Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 7 of 26




       28.    Defendants are without sufficient information to admit or deny the

allegations in paragraph No. 28 of the Complaint and therefore deny the same.

       29.    As to paragraph No. 29 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       30.    As to paragraph No. 30 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       31.    As to paragraph No. 31 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       32.    As to paragraph No. 32 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       33.    As to paragraph No. 33 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

                            Defendants’ Answer to Complaint
                                     Page 7 of 26
        Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 8 of 26




       34.    As to paragraph No. 34 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       35.    As to paragraph No. 35 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same. This Answer applies to all subparts of Paragraph No. 35 of

the Complaint included 35a – 35d.

       36.    As to paragraph No. 36 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same. This Answer applies to all subparts of Paragraph No. 36 of

the Complaint included 36a – 36f.

       37.    As to paragraph No. 37 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       38.    As to paragraph No. 38 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same. This Answer applies to all subparts of Paragraph No. 38 of

                            Defendants’ Answer to Complaint
                                     Page 8 of 26
        Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 9 of 26




the Complaint included 38a – 38f.

       39.    As to paragraph No. 39 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       40.    As to paragraph No. 40 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       41.    As to paragraph No. 41 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       42.    As to paragraph No. 42 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       43.    As to paragraph No. 43 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       44.    As to paragraph No. 44 of the Complaint Defendants assert the privilege

                            Defendants’ Answer to Complaint
                                     Page 9 of 26
       Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 10 of 26




against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       45.    As to paragraph No. 45 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       46.    As to paragraph No. 46 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       47.    As to paragraph No. 47 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       48.    As to paragraph No. 48 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       49.    As to paragraph No. 49 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

                            Defendants’ Answer to Complaint
                                     Page 10 of 26
       Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 11 of 26




and therefore deny the same.

       50.    As to paragraph No. 50 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       51.    As to paragraph No. 51 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       52.    Defendants incorporate by reference their Answers to paragraph Nos. 1-51

to the Complaint herein.

       53.    As to paragraph No. 37 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       54.    Defendants deny the allegations in paragraph No. 54 of the Complaint.

       55.    As to paragraph No. 55 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       56.    As to paragraph No. 56 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

                            Defendants’ Answer to Complaint
                                     Page 11 of 26
       Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 12 of 26




Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       57.    As to paragraph No. 57 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       58.    As to paragraph No. 58 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       59.    As to paragraph No. 59 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       60.    As to paragraph No. 60 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       61.    As to paragraph No. 61 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

                            Defendants’ Answer to Complaint
                                     Page 12 of 26
       Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 13 of 26




       62.    As to paragraph No. 62 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       63.    As to paragraph No. 63 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       64.    As to paragraph No. 64 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       65.    Paragraph No. 65 of the Complaint is largely a request for relief to which

Defendants have stipulated and which the Court has already entered an Order. (See Doc

Nos. 22 and 23.)

       66.    Defendants incorporate by reference their Answers to paragraph Nos. 1-65

to the Complaint herein.

       67.    Defendants admit the allegations in paragraph No. 6 of the Complaint.

       68.    Paragraph No. 68 is a legal argument and conclusion regarding the

sufficiency of “consideration”. Defendants admit R Squared wired the loan proceeds. As

to remainder of paragraph No. 68 of the Complaint Defendants assert the privilege against

self-incrimination as provided by the Fifth Amendment of the United States Constitution

                            Defendants’ Answer to Complaint
                                     Page 13 of 26
       Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 14 of 26




and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law and therefore

deny the same.

       69.       The written promissory notes speak for itself and does not require either an

admission or denial.

       70.    As to paragraph No. 70 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       71.       The written promissory notes speak for itself and does not require either an

admission or denial.

       72.    As to paragraph No. 72 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       73.    As to paragraph No. 73 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       74.    As to paragraph No. 74 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

                              Defendants’ Answer to Complaint
                                       Page 14 of 26
       Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 15 of 26




       75.    As to paragraph No. 75 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       76.    As to paragraph No. 76 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       77.    As to paragraph No. 77 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       78.    Defendants incorporate by reference their Answers to paragraph Nos. 1-77

to the Complaint herein.

       79.    Defendants admit that the Wyoming Supreme Court has recognized that

piercing the corporate veil is an equitable doctrine and that the determination of whether

the doctrine applies centers on whether there is an element of injustice, fundamental

unfairness, or equity.     As to the remainder of paragraph No. 79 of the Complaint

Defendants assert the privilege against self-incrimination as provided by the Fifth

Amendment of the United States Constitution and Art 1, Sec. 10 of the Wyoming

Constitution and its interpretative case law and therefore deny the same.

       80.    Defendants deny the allegations in paragraph No. 80 of the Complaint.

                             Defendants’ Answer to Complaint
                                      Page 15 of 26
       Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 16 of 26




       81.    As to paragraph No. 81 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       82.    As to paragraph No. 82 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       83.    As to paragraph No. 83 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       84.    As to paragraph No. 84 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       85.    As to paragraph No. 85 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       86.    As to paragraph No. 86 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

                            Defendants’ Answer to Complaint
                                     Page 16 of 26
       Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 17 of 26




Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       87.    As to paragraph No. 87 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       88.    As to paragraph No. 88 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       89.    As to paragraph No. 89 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       90.    As to paragraph No. 90 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       91.    As to paragraph No. 91 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

                            Defendants’ Answer to Complaint
                                     Page 17 of 26
       Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 18 of 26




       92.    As to paragraph No. 92 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       93.    Defendants incorporate by reference their Answers to paragraph Nos. 1-92

to the Complaint herein.

       94.    As to paragraph No. 94 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       95.    As to paragraph No. 95 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       96.    As to paragraph No. 96 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       97.    As to paragraph No. 97 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

                            Defendants’ Answer to Complaint
                                     Page 18 of 26
       Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 19 of 26




       98.    As to paragraph No. 98 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       99.    As to paragraph No. 99 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       100.   As to paragraph No. 100 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       101.   As to paragraph No. 101 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       102.   As to paragraph No. 102 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       103.   Defendants incorporate by reference their Answers to paragraph Nos. 1-102

to the Complaint herein.

                            Defendants’ Answer to Complaint
                                     Page 19 of 26
       Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 20 of 26




       104.   Defendants incorporate by reference their Answers to paragraph Nos. 93-102

to the Complaint herein.

       105.   As to paragraph No. 105 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       106.   As to paragraph No. 106 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       107.   As to paragraph No. 107 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       108.   As to paragraph No. 108 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       109.   As to paragraph No. 109 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

                            Defendants’ Answer to Complaint
                                     Page 20 of 26
       Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 21 of 26




       110.   Defendants incorporate by reference their Answers to paragraph Nos. 1-109

to the Complaint herein.

       111.   As to paragraph No. 111 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       112.   As to paragraph No. 112 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       113.   As to paragraph No. 113 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       114.   As to paragraph No. 114 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       115.   As to paragraph No. 115 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

                            Defendants’ Answer to Complaint
                                     Page 21 of 26
       Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 22 of 26




       116.   As to paragraph No. 116 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       117.   As to paragraph No. 117 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       118.   As to paragraph No. 118 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       119.   As to paragraph No. 119 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       120.   Defendants incorporate by reference their Answers to paragraph Nos. 1-119

to the Complaint herein.

       121.   Paragraph 121 of the Complaint appears to be a statement of the law which

neither requires a denial or admission.

       122.   Paragraph 122 of the Complaint appears to be a statement of the law which

neither requires a denial or admission.

                            Defendants’ Answer to Complaint
                                     Page 22 of 26
       Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 23 of 26




       123.   Paragraph 123 of the Complaint appears to be a statement of the law which

neither requires a denial or admission.

       124.   As to paragraph No. 124 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       125.   As to paragraph No. 125 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       126.   As to paragraph No. 126 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       127.   As to paragraph No. 127 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       128.   As to paragraph No. 128 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

                            Defendants’ Answer to Complaint
                                     Page 23 of 26
       Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 24 of 26




       129.   As to paragraph No. 129 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       130.   Defendants incorporate by reference their Answers to paragraph Nos. 1-129

to the Complaint herein.

       131.   Paragraph 131 of the Complaint appears to be a statement of the law which

neither requires a denial or admission.

       132.   Paragraph 132 of the Complaint appears to be a statement of the law which

neither requires a denial or admission.

       133.   As to paragraph No. 133 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       134.   As to paragraph No. 134 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       135.   As to paragraph No. 135 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

                            Defendants’ Answer to Complaint
                                     Page 24 of 26
       Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 25 of 26




       136.   As to paragraph No. 136 of the Complaint Defendants assert the privilege

against self-incrimination as provided by the Fifth Amendment of the United States

Constitution and Art 1, Sec. 10 of the Wyoming Constitution and its interpretative case law

and therefore deny the same.

       Defendants deny each and every allegation in the Complaint either not specifically

denied herein or where the privilege against self-incrimination has not been asserted.

                               AFFIRMATIVE DEFENSES

       1.     Defendants Complaint fails to assert claims upon which relief can be granted.

       2.     The doctrines of accord, satisfaction, release and/or payment are applicable

to Plaintiff’s causes of action in whole or in part.

       3.     The doctrines of laches, waiver and/or estoppel are applicable to Plaintiff’s

causes of action in whole or in part.

       4.     Plaintiff’s claims fail for lack of consideration.

       5.     One or more of Plaintiff’s claims are precluded by the doctrine of mootness.

       6.     Defendants reserve the right to assert such affirmative defenses and/or

counterclaims as may be warranted during the course of the proceedings and as may be

revealed during the discovery process.

       WHEREFORE, Defendants, Paul D. McCown, and McCowen Enterprises, LLC,

demand that Plaintiff take nothing by way of its Complaint, that they be dismissed with

prejudice, that the Defendants be awarded their costs and expenses incurred in defending

this suit, and for such other relief as the Court deems just and equitable.



                             Defendants’ Answer to Complaint
                                      Page 25 of 26
        Case 0:21-cv-00125-SWS Document 42 Filed 08/16/21 Page 26 of 26




       DATED: this 16th day of August, 2021.

                                                     /s/ Jason M. Tangeman_____________
                                                     Jason M. Tangeman, WY 6-3082
                                                     Nicholas & Tangeman, LLC
                                                     170 N. Fifth St.; P.O. Box 928 Laramie,
                                                     WY 82073
                                                     (307) 742-7140
                                                     jtangeman@wyolegal.com
                                                     Attorneys for Defendants


                                CERTIFICATE OF SERVICE

       I hereby certify that on August 16, 2021, I electronically filed the foregoing document with

the Clerk of the Court using the ECF system, which will send notification of such filing to all

attorneys of record in this matter registered with the ECF system.

                                              /s/ Jason M. Tangeman________________




                              Defendants’ Answer to Complaint
                                       Page 26 of 26
